Order entered June 28, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00516-CV

                IN RE THE COMMITMENT OF RICKEY LYNN SAWYER

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                             Trial Court Cause No. CV1670004

                                            ORDER
       This appeal was submitted on March 7, 2018. The clerk’s record does not include a copy

of the court’s charge and the jury’s verdict, as required by the rules of appellate procedure. See

TEX. R. APP. P. 34.5(a)(4). Accordingly, we ORDER the Dallas County District Clerk to file a

supplemental clerk’s record containing the charge of the court and the verdict. The supplemental

clerk’s record is due no later than July 5, 2018.

       We DIRECT the Clerk of this Court to send a copy of this order to the District Clerk and

counsel for the parties.

                                                       /s/   MOLLY FRANCIS
                                                             PRESIDING JUSTICE